Exhibit 10.1

NORTHWEST PARK

LEASE

BY AND BETWEEN

N.W. BUILDING 3 TRUST

(AS LANDLORD)

AND

LEMAITRE VASCULAR, INC.

(AS TENANT)

FOR PREMISES AT

41 SECOND AVENUE

BURLINGTON, MASSACHUSETTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

TABLE OF CONTENTS      2    ARTICLE 1 REFERENCE DATA      4   

1.1      SUBJECT REFERRED TO.

     4   

1.2      EXHIBITS.

     5    ARTICLE 2 PREMISES AND TERM      6   

2.1      PREMISES.

     6   

2.2      TERM.

     6    ARTICLE 3 CONDITION      7   

3.1      CONDITION.

     7    ARTICLE 4 RENT      7   

4.1      THE FIXED RENT.

     7   

4.2      ADDITIONAL RENT.

     7   

4.2.1     Real Estate Taxes.

     7   

4.2.2     Personal Property Taxes.

     8   

4.2.3     Operating Costs.

     8   

4.2.4     Insurance.

     10   

4.2.5     Utilities.

     10   

4.3      LATE PAYMENT OF RENT.

     10   

4.4      SECURITY AND RESTORATION DEPOSIT.

     10    ARTICLE 5 LANDLORD’S COVENANTS      11   

5.1      AFFIRMATIVE COVENANTS.

     11   

5.1.1     Heat and Air-Conditioning.

     11   

5.1.2     Electricity and Gas.

     11   

5.1.3     Water.

     11   

5.1.4     Fire Alarm.

     11   

5.1.5     Repairs.

     11   

5.2      INTERRUPTION.

     11   

5.3      INTENTIONALLY DELETED.

     11   

5.4      ACCESS.

     11   

5.5      LANDLORD’S INSURANCE.

     11   

5.6      CONDITION OF PREMISES.

     12   

5.7      LANDLORD’S INDEMNIFICATION.

     12    ARTICLE 6 TENANT’S ADDITIONAL COVENANTS      12   

6.1      AFFIRMATIVE COVENANTS.

     12   

6.1.1     Perform Obligations.

     12   

6.1.2     Use.

     12   

6.1.3     Repair and Maintenance.

     12   

6.1.4     Compliance with Law.

     12   

6.1.5     Indemnification.

     13   

6.1.6     Landlord’s Right to Enter.

     13   

6.1.7     Personal Property at Tenant’s Risk.

     13   

6.1.8     Payment of Landlord’s Cost of Enforcement.

     13   

6.1.9     Yield Up.

     13   

6.1.10  Rules and Regulations.

     14   

6.1.11  Estoppel Certificate.

     14   

6.1.12  Landlord’s Expenses Re Consents.

     14   

6.2      NEGATIVE COVENANTS.

     14   

6.2.1     Assignment and Subletting.

     14   

6.2.2     Nuisance.

     15   

6.2.3     Intentionally Deleted.

     15   

6.2.4     Floor Load; Heavy Equipment.

     15   

6.2.5     Installation, Alterations or Additions.

     15   

6.2.6     Abandonment.

     16   

6.2.7     Signs.

     16   

6.2.8     Parking and Storage.

     16    ARTICLE 7 CASUALTY OR TAKING      16   

7.1      TERMINATION.

     16   

7.2      RESTORATION.

     16   

7.3      AWARD.

     16   

7.4      DISBURSEMENT OF INSURANCE PROCEEDS.

     16    ARTICLE 8 DEFAULTS      17   

8.1      EVENTS OF DEFAULT.

     17   

 

2



--------------------------------------------------------------------------------

8.2      REMEDIES.

     17   

8.3      REMEDIES CUMULATIVE.

     17   

8.4      LANDLORD’S RIGHT TO CURE DEFAULTS.

     17   

8.5      EFFECT OF WAIVERS OF DEFAULT.

     18   

8.6      NO WAIVER, ETC.

     18   

8.7      NO ACCORD AND SATISFACTION.

     18   

ARTICLE 9 RIGHTS OF MORTGAGE HOLDERS

     18   

9.1      RIGHTS OF MORTGAGE HOLDERS.

     18   

9.2      LEASE SUPERIOR OR SUBORDINATE TO MORTGAGES.

     18   

ARTICLE 10 MISCELLANEOUS PROVISIONS

     18   

10.1    NOTICES FROM ONE PARTY TO THE OTHER.

     18   

10.2    QUIET ENJOYMENT.

     19   

10.3    LEASE NOT TO BE RECORDED.

     19   

10.4    LIMITATION OF LANDLORD’S LIABILITY.

     19   

10.5    ACTS OF GOD.

     19   

10.6    LANDLORD’S DEFAULT.

     19   

10.7    BROKERAGE.

     19   

10.8    APPLICABLE LAW AND CONSTRUCTION; MERGER; JURY TRIAL.

     19   

10.9    COUNTERPARTS.

     20   

10.10  USA PATRIOT ACT.

     20   

ARTICLE 11 HAZARDOUS MATERIALS

     20   

11.1    NO RELEASES OF HAZARDOUS MATERIALS

     20   

11.2    NOTICES OF RELEASE OF HAZARDOUS MATERIALS

     20   

11.3    LANDLORD’S RIGHT TO INSPECT

     21   

11.4    LANDLORD’S RIGHT TO AUDIT

     21   

11.5    TENANT AUDIT

     21   

11.6    REMEDIATION

     21   

11.7    TENANT’S REPORTING REQUIREMENTS; MANAGEMENT AND SAFETY PLAN

     21   

11.8    INDEMNIFICATION

     21   

11.9    NOTICE TO TENANT

     21   

 

3



--------------------------------------------------------------------------------

NORTHWEST PARK

OFFICE L E A S E

ARTICLE 1

Reference Data

 

1.1 Subject Referred To.

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1.

 

Date of this Lease:    December 20, 2013 Building:    The one-story Building in
Northwest Park in Burlington, Massachusetts consisting of approximately 15,642
rentable square feet (hereinafter referred to as the “Park”) on a parcel of land
known as 41 Second Avenue, (the Building and such parcel of land hereinafter
being collectively referred to as the “Property”). Premises:    The entire
Building comprised of approximately 15,642 rentable square feet of floor area,
substantially as shown on Exhibit A attached hereto. Rentable Floor Area of
Premises:    Approximately 15,642 Landlord:    Peter C. Nordblom, as Trustee of
N.W. Building 3 Trust under Declaration of Trust dated June 8, 2000 and recorded
in Middlesex South Registry District of the Land Court as Document No. 1142708
Original Notice Address of Landlord:   

c/o Nordblom Management Company, Inc.

71 Third Avenue

Burlington, Massachusetts 01803

Tenant:    LeMaitre Vascular, Inc. Original Notice Address of Tenant:   

63 Second Avenue

Burlington, MA 01803

Commencement Date:    July 1, 2015 Expiration Date:    December 31, 2023 Annual
Fixed Rent Rate:   

July 1, 2015 – June 30, 2016: $187,704.00

July 1, 2016 – June 30, 2017: $192,396.00

July 1, 2017 – June 30, 2018: $197,208.00

July 1, 2108 – June 30, 2019: $202,140.00

July 1, 2019 – June 30, 2020: $207,192.00

July 1, 2020 – June 30, 2021: $212,364.00

July 1, 2021 – June 30, 2022: $217,680.00

July 1, 2022 – June 30, 2023: $223,116.00

July 1, 2023 – December 31, 2023: $228,696.001

Monthly Fixed Rent Rate:   

July 1, 2015 – June 30, 2016: $15,642.00

July 1, 2016 – June 30, 2017: $16,033.00

July 1, 2017 – June 30, 2018: $16,434.00

July 1, 2108 – June 30, 2019: $16,845.00

July 1, 2019 – June 30, 2020: $17,266.00

July 1, 2020 – June 30, 2021: $17,697.00

July 1, 2021 – June 30, 2022: $18,140.00

July 1, 2022 – June 30, 2023: $18,593.00

July 1, 2023 – December 31, 2023: $19,058.00

 

1  It being agreed said amount is the Annual Fixed Rent Rate for such period,
and that pursuant to such schedule Tenant shall be responsible for Fixed Rent
payments totaling $114,348.00 for the period of time from July 1, 2023 to
December 31, 2023.

 

4



--------------------------------------------------------------------------------

Security and Restoration Deposit:    $15,000.00 Tenant’s Percentage:    The
ratio of the Rentable Floor Area of the Premises to the total rentable area of
the Building, which shall initially be deemed to be One Hundred (100 %) percent.
Initial Estimate of Tenant’s Percentage of Taxes for the Tax Year:    To be
provided by Landlord in January, 2015 Initial Estimate of Tenant’s Percentage of
Operating Costs for the Calendar Year:    To be provided by Landlord in January,
2015 Permitted Uses:    General Office, research and development, and light
manufacturing Public Liability Insurance Limits:    Commercial General
Liability:   

$3,000,000 per occurrence

$5,000,000 general aggregate

 

1.2 Exhibits.

The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.

 

EXHIBIT A    Plan showing the Premises. EXHIBIT B    Rules and Regulations
EXHIBIT C    Form Tenant Estoppel Certificate EXHIBIT D    Landlord’s Consent
and Waiver

 

5



--------------------------------------------------------------------------------

ARTICLE 2

Premises and Term

 

  2.1 Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, subject to and with the benefit of the terms, covenants, conditions
and provisions of this Lease, the Premises, excluding the roof, exterior faces
of exterior walls, the common stairways, and pipes, ducts, conduits, wires, and
appurtenant fixtures serving exclusively or in common other parts of the
Building (and any areas, such as the space above the ceiling or in the walls,
that may contain such pipes, ducts, conduits, wires or appurtenant fixtures),
and if Tenant’s space includes less than entire rentable area of any floor,
excluding the central core area of such floor.

Tenant shall be permitted to use the parking area serving the Building currently
consisting of forty-two (42) parking spaces (which number includes two
(2) handicapped parking spaces). Subject to the actions of and/or directives or
orders from governmental and other controlling authorities, and/or the actions
of utility companies, Landlord shall not decrease the size of the existing
parking area serving the Building.

Landlord reserves the right from time to time, at reasonable times and upon
reasonable prior notice to Tenant, except in the case of emergencies, and
without unreasonable interference with use of the Premises: (a) to install, use,
maintain, repair, replace and relocate for service to the Premises and other
parts of the Building, or either, pipes, ducts, conduits, wires and appurtenant
fixtures, wherever located in the Premises or Building, (b) to alter or relocate
any other common facility, (c) to make any repairs and replacements to the
Premises which Landlord may deem necessary, and (d) in connection with any
excavation made upon adjacent land of Landlord or others, to enter, and to
license others to enter, upon the Premises to do such work as the person causing
such excavation deems necessary to preserve the wall of the Building from injury
or damage and to support the same. Landlord shall use reasonable efforts to
perform the activities permitted under this paragraph during normal business
hours, and shall use reasonable efforts not to interfere with Tenant’s business
operations in the Premises.

 

  2.2 Term. TO HAVE AND TO HOLD for a term beginning on the Commencement Date
and expiring on the Expiration Date, unless sooner terminated pursuant to the
terms of this Lease.

The parties agree that this Lease and the leases which Tenant has for the
premises located at 63 Second Avenue, Burlington, Massachusetts (the “63 Second
Ave Lease”) and 53 Second Avenue, Burlington, Massachusetts (the “53 Second Ave
Lease”) are all co-terminus, and therefore, in the event Tenant terminates the
63 Second Ave Lease and/or the 53 Second Ave Lease pursuant to the terms
thereof, Tenant shall have the right to simultaneously terminate this Lease upon
written notice to Landlord. Further, in the event that the landlord terminates
the 63 Second Ave Lease and/or the 53 Second Ave Lease pursuant to the terms
thereof, this Lease shall also be simultaneously terminated by Landlord, such
termination to be effective without the necessity of any notice or other
documentation; provided, however, that in the event such termination is an
exercise of the landlord’s rights under Article 7 of either the 63 Second Ave
Lease or the 53 Second Ave Lease, then Tenant may elect, by written notice given
within ten (10) business days following Tenant’s receipt of Landlord’s notice of
termination of the 63 Second Ave Lease and/or the 53 Second Ave Lease, to allow
this Lease to continue and not be terminated simultaneously with the 63 Second
Ave Lease and/or 53 Second Ave Lease (in which event, following such notice from
Tenant, such simultaneous termination of this Lease shall be deemed null and
void and the same shall continue pursuant to the terms hereof, recognizing that
the term of this Lease will no longer be co-terminus with the 63 Second Ave
Lease and/or the 53 Second Ave Lease).

To the extent that the Building (or portions thereof) are not then being
occupied by another tenant or occupant, and to the extent that Landlord
determines such space may be entered into by Tenant pursuant to the terms hereof
without creating any interference with Landlord or any other then tenant or
occupant of the Building, Tenant may, up to sixty (60) days prior to the
Commencement Date (but following coordination with Landlord as to the timing and
availability), enter the Premises (or such portions thereof as designated by
Landlord as unoccupied by another tenant or occupant), without payment of rent,
but otherwise subject to all the terms and conditions of this Lease, for the
purpose of installing Tenant’s furniture, fixtures and equipment, as well as
performing any alterations approved of by Landlord pursuant to the terms of this
Lease (including but not limited to Section 6.2.5), provided that (i) Tenant
shall not interfere with any work then being performed by or for Landlord in the
Premises or Building, nor interfere in any fashion with any other tenant or
occupant in the Building (ii) Tenant shall immediately cease its activities in
the Premises in the event that Landlord notifies Tenant (which notice may be
given orally) that Tenant is interfering with Landlord or another tenant or
occupant of the Building, and (iii) provided Tenant shall reimburse Landlord for
Landlord’s actual costs incurred in connection with Tenant’s pre-commencement
entry and/or work. All such work shall be done in accordance with, and Tenant
shall comply with, the provisions of Section 6.2.5 hereof. Notwithstanding the
foregoing, the Landlord shall deliver the Premises to the Tenant, on the
Commencement Date, in broom clean condition, vacant and free of all existing
tenants and occupants, including the removal of all furniture, fixtures,
equipment and personal property belonging to the existing tenants. Landlord
shall give Tenant ninety (90) days prior written notice in the event the space
cannot be delivered by the Commencement Date.

The term “lease year” as used herein shall mean a period of twelve
(12) consecutive full calendar months. The first lease year shall begin on the
Commencement Date. Each succeeding lease year shall commence upon the
anniversary date of the first lease year.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

Condition

 

  3.1 Condition. Tenant has inspected the Premises prior to Lease execution and
agrees (a) to accept possession of the Premises in the condition existing as of
the Date of this Lease, in “as is” condition, subject only to the normal use and
wear by the existing tenants and occupants (b) that neither Landlord nor any of
Landlord’s agents have made any representations or warranties with respect to
the Premises or the Building, and (c) Landlord has no obligation to perform any
work, or make any alterations, additions or improvements to the Premises to
prepare the Premises for Tenant’s use and occupancy. Tenant’s occupancy of any
part of the Premises shall be conclusive evidence that Tenant has accepted
possession of the Premises in its then-current condition, and that at the time
such possession was taken, the Premises and the Building were in a good and
satisfactory condition as required by this Lease. Notwithstanding the foregoing,
subject to all applicable laws, ordinances and regulations (including but not
limited to all approvals and permitting as required by the Town of Burlington),
Landlord shall construct a sidewalk located in the public right of way, from the
curb cut of the Building to the curb cut of the building located at 53 Second
Avenue, Burlington, Massachusetts, such sidewalk to be constructed pursuant to a
plan mutually agreed upon by Landlord and Tenant (such work the “Sidewalk
Work”). To the extent permitted and practical, Landlord shall endeavor to locate
the sidewalk such that it will provide direct access to the parking lot at a
point opposite the front entryway of the Premises.

ARTICLE 4

Rent

 

  4.1 The Fixed Rent. Tenant covenants and agrees to pay rent to Landlord, by
electronic fund transfer (or by such other method, as set forth below, or to
such other person or entity as Landlord may by notice in writing to Tenant from
time to time direct), at the Annual Fixed Rent Rate, in equal installments at
the Monthly Fixed Rent Rate (which is 1/12th of the Annual Fixed Rent Rate), in
advance, without notice or demand, and without setoff, abatement, suspension,
deferment, reduction or deduction, except as otherwise expressly provided
herein, on the first day of each calendar month included in the term; and for
any portion of a calendar month at beginning of the term, at the rate for the
first lease year payable in advance for such portion. It is the intention of the
parties hereto that the obligations of Tenant hereunder shall be separate and
independent covenants and agreements, that the Annual Fixed Rent, the Additional
Rent and all other sums payable by Tenant to Landlord shall continue to be
payable in all events and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been terminated pursuant to an express provision of this Lease.

If Landlord shall give notice to Tenant that all rent and/or other payments due
hereunder are to be made to Landlord by check, or by any other commercially
reasonable means, Tenant shall make all such payments as shall be due after
receipt of said notice by means as designated by Landlord, with such payments to
be made to such address and to such person or entity as is specified by
Landlord. Tenant shall have the right to suspend electronic funds transfers as
set forth above for just cause for a reasonable period of time, which cause and
period of time must be consented to by Landlord (which consent shall not be
unreasonably withheld or delayed).

 

  4.2 Additional Rent. Tenant covenants and agrees to pay, as Additional Rent,
insurance costs, utility charges, personal property taxes and Tenant’s
Percentage of taxes and operating costs with respect to the Premises as provided
in this Section 4.2 as follows:

 

  4.2.1 Real Estate Taxes. Tenant shall pay to Landlord, as additional rent, for
each tax period partially or wholly included in the term, Tenant’s Percentage of
Taxes (as hereinafter defined). Tenant shall remit to Landlord, on the first day
of each calendar month, estimated payments on account of Taxes, such monthly
amounts to be sufficient to provide Landlord, by the time real estate tax
payments are due and payable to any governmental authority responsible for
collection of same, a sum equal to the Tenant’s Percentage of Taxes, as
reasonably estimated by Landlord from time to time on the basis of the most
recent tax data available. The initial calculation of the monthly estimated
payments shall be based upon the Initial Estimate of Tenant’s Percentage of
Taxes for the Tax Year and upon quarterly payments being due to the governmental
authority on August 1, November 1, February 1 and May 1, and shall be made when
the Commencement Date has been determined. If the total of such monthly
remittances for any Tax Year is greater than the Tenant’s Percentage of Taxes
for such Tax year, Landlord shall promptly pay to Tenant, or credit against the
next accruing payments to be made by Tenant pursuant to this subsection 4.2.1,
the difference; if the total of such remittances is less than the Tenant’s
Percentage of Taxes for such Tax Year, Tenant shall pay the difference to
Landlord at least ten (10) days prior to the date or dates within such Tax Year
that any Taxes become due and payable to the governmental authority (but in any
event no earlier than ten (10) days following a written notice to Tenant, which
notice shall set forth the manner of computation of Tenant’s Percentage of
Taxes).

If, after Tenant shall have made reimbursement to Landlord pursuant to this
subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes paid
by Tenant with respect to any Tax Year during the term hereof as a result of an
abatement of such Taxes by legal proceedings, settlement or otherwise (without
either party having any obligation to undertake any such proceedings), Landlord
shall promptly pay to Tenant, or credit against the next accruing payments to be
made by Tenant pursuant to this subsection 4.2.1, the Tenant’s Percentage of the
refund (less

 

7



--------------------------------------------------------------------------------

the proportional, pro rata expenses, including attorneys’ fees and appraisers’
fees, incurred in connection with obtaining any such refund), as relates to
Taxes paid by Tenant to Landlord with respect to any Tax Year for which such
refund is obtained. If Landlord does not pursue a tax abatement during the Tax
Year in question, Tenant shall have the right to do so in Landlord’s name and
Landlord shall reasonably cooperate with Tenant in such effort, provided
however, that Tenant shall give prior written notice to Landlord that Tenant
elects to seek an abatement and provided, further, that all abatement
proceedings are entirely at Tenant’s sole cost and expense.

In the event this Lease shall commence, or shall end (by reason of expiration of
the term or earlier termination pursuant to the provisions hereof), on any date
other than the first or last day of the Tax Year, or should the Tax Year or
period of assessment of real estate taxes be changed or be more or less than one
(1) year, as the case may be, then the amount of Taxes which may be payable by
Tenant as provided in this subsection 4.2.1 shall be appropriately apportioned
and adjusted.

The term “Taxes” shall mean all taxes, assessments, betterments and other
charges and impositions (including, but not limited to, fire protection service
fees and similar charges) levied, assessed or imposed at any time during the
term by any governmental authority upon or against the Property, or taxes in
lieu thereof, and additional types of taxes to supplement real estate taxes due
to legal limits imposed thereon. If, at any time during the term of this Lease,
any tax or excise on rents or other taxes, however described, are levied or
assessed against Landlord with respect to the rent reserved hereunder, either
wholly or partially in substitution for, or in addition to, real estate taxes
assessed or levied on the Property, such tax or excise on rents shall be
included in Taxes; however, Taxes shall not include franchise, corporation,
estate, inheritance, succession, capital levy, transfer, gift, income or excess
profits taxes assessed on Landlord, or penalties for delinquent payment of Taxes
assessed against Landlord provided such late payment is not caused by or a
result of any acts or omissions of Tenant. Taxes shall include any estimated
payment made by Landlord on account of a fiscal tax period for which the actual
and final amount of taxes for such period has not been determined by the
governmental authority as of the date of any such estimated payment.

 

  4.2.2 Personal Property Taxes. Tenant shall pay all taxes charged, assessed or
imposed upon the personal property of Tenant in or upon the Premises.

 

  4.2.3 Operating Costs. Tenant shall pay to Landlord the Tenant’s Percentage of
Operating Costs (as hereinafter defined) incurred by Landlord in any calendar
year. Tenant shall remit to Landlord, on the first day of each calendar month,
estimated payments on account of Operating Costs, such monthly amounts to be
sufficient to provide Landlord, by the end of the calendar year, a sum equal to
the Operating Costs, as reasonably estimated by Landlord from time to time. The
initial monthly estimated payments shall be in an amount equal to 1/12th of the
Initial Estimate of Tenant’s Percentage of Operating Costs for the Calendar
Year. If, at the expiration of the year in respect of which monthly installments
of Operating Costs shall have been made as aforesaid, the total of such monthly
remittances is greater than the actual Operating Costs for such year, Landlord
shall promptly pay to Tenant, or credit against the next accruing payments to be
made by Tenant pursuant to this subsection 4.2.3, the difference; if the total
of such remittances is less than the Operating Costs for such year, Tenant shall
pay the difference to Landlord within twenty (20) days from the date Landlord
shall furnish to Tenant an itemized statement of the Operating Costs, prepared,
allocated and computed in accordance with generally accepted accounting
principles. Any reimbursement for Operating Costs due and payable by Tenant with
respect to periods of less than twelve (12) months shall be equitably prorated.

The term “Operating Costs” shall mean all costs and expenses incurred for the
operation, maintenance, repair, upkeep and exterior cleaning of the Property,
and the portion of such costs and expenses with regard to the common areas,
facilities and amenities of the Park which is equitably allocable to the
Property, including, without limitation, all costs of maintaining and repairing
the Property and the Park (including snow removal, landscaping and grounds
maintenance, operation and maintenance of parking lots, sidewalks, walking
paths, access roads and driveways, security, operation and repair of heating and
air-conditioning equipment, elevators, lighting and any other Building equipment
or systems) and of all repairs and replacements (other than repairs or
replacements for which Landlord has received full reimbursement from
contractors, other tenants of the Building or from others) necessary to keep the
Property and the Park in good working order, repair, appearance and condition;
all costs, including material and equipment costs, for cleaning the exterior of
the Building (including without limitation window cleaning of the Building); all
costs of any reasonable insurance carried by Landlord relating to the Property;
all costs related to provision of heat (including oil, electric, steam and/or
gas), air-conditioning, and water (including sewer charges) and other utilities
to the Building (exclusive of reimbursement to Landlord for any of same received
as a result of direct billing to any tenant of the Building); payments under all
service contracts relating to the foregoing; all compensation, fringe benefits,
payroll taxes and workmen’s compensation insurance premiums related thereto with
respect to any employees of Landlord or its affiliates engaged in security and
maintenance of the Property and the Park; attorneys’ fees and disbursements
(exclusive of any such fees and disbursements incurred in tax abatement
proceedings or the preparation of leases) and auditing and other professional
fees and expenses; and a management fee.

 

8



--------------------------------------------------------------------------------

There shall not be included in such Operating Costs: (a) brokerage fees
(including rental fees) related to the operation of the Building; (b) interest
and depreciation charges incurred on the Property; (c) expenditures made by
Tenant with respect to (i) janitorial type cleaning, maintenance and upkeep of
the interior of the Premises (provided said janitorial and cleaning services are
not being provided by Landlord), and (ii) the provision of electricity to the
Premises; (d) the cost of any item for which Landlord is reimbursed by insurance
proceeds; (e) payments which exceed arms-length competitive market prices for
services rendered to the Premises paid to any person, firm or corporation
affiliated with Landlord to the extent that the payments for such services
exceed the competitive costs that would have been paid to parties unaffiliated
with Landlord; (f) costs incurred by Landlord due to a breach by Landlord of the
terms and conditions of this Lease but only to the extent such costs do not
arise from or are attributable to the acts or omissions of Tenant; (g) costs of
correcting defects in the original construction of the Premises; (h) costs
resulting from the gross negligence or willful misconduct of Landlord or
Landlord’s agents; (i) legal fees incurred in tenant disputes, including
litigation and arbitration, to the extent said fees are not related to the
operation and/or maintenance of the Building, and/or are not related to the
relationship (contractual or otherwise) which exists or may exist between
Landlord and Tenant; and (j) costs or expenses related to the removal, abatement
or remediation of hazardous materials in or about the Building and/or the
Property which is existing as of the date hereof, to the extent said costs or
expenses are not attributable to or arise from the acts or omission of Tenant or
Tenant’s agents, employees, invitees, servants or contractors (which costs and
expenses shall be paid for by Tenant).

If, during the term of this Lease, Landlord shall replace any capital items or
make any capital expenditures (collectively called “capital expenditures”) the
total amount of which is not properly included in Operating Costs for the
calendar year in which they were made, there shall nevertheless be included in
Operating Costs for each calendar year in which and after such capital
expenditure is made the annual charge-off of such capital expenditure. (Annual
charge-off shall be determined by (i) dividing the original cost of the capital
expenditure by the number of years of useful life thereof [The useful life shall
be reasonably determined by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time of acquisition of the
capital item.]; and (ii) adding to such quotient an interest factor computed on
the unamortized balance of such capital expenditure based upon an interest rate
reasonably determined by Landlord as being the interest rate then being charged
for long-term mortgages by institutional lenders on like properties within the
locality in which the Building is located.) Provided, further, that if Landlord
reasonably concludes on the basis of engineering estimates that a particular
capital expenditure will effect savings in Operating Costs and that such annual
projected savings to Operating Costs will exceed the annual charge-off of
capital expenditure computed as aforesaid, then and in such events, if Landlord
shall make such capital expenditure, the annual charge-off shall be determined
by dividing the amount of such capital expenditure by the number of years over
which the projected amount of such savings shall fully amortize the cost of such
capital item or the amount of such capital expenditure; and by adding the
interest factor, as aforesaid.

If during any portion of any year for which Operating Costs are being computed,
the Building was not fully occupied by tenants or if not all of such tenants
were paying fixed rent or if Landlord was not supplying all tenants with the
services being supplied hereunder, the variable components of actual Operating
Costs incurred shall be reasonably extrapolated by Landlord to the estimated
Operating Costs that would have been incurred if the Building were fully
occupied by tenants and all such tenants were then paying fixed rent or if such
services were being supplied to all tenants, and such extrapolated amount shall,
for the purposes of this Section 4.2.3, be deemed to be the Operating Costs for
such year.

Tenant and its representatives, at Tenant’s sole expense, shall have the right,
during customary business hours, to inspect at Landlord’s offices, Landlord’s
books and records relating to Operating Costs for the immediately preceding
calendar year. As a condition to performing any such inspection, Tenant and its
examiners shall be required to execute and deliver to Landlord an agreement, in
form reasonably acceptable to Landlord, agreeing to keep confidential any
information which Tenant and the examining party discovers in connection with
such examination, except for disclosures required by law, court order or
regulatory authorities, or to Tenant’s attorneys, accountants, auditors, or
potential purchasers of the Tenant company. If Tenant elects to exercise such
right, it must provide reasonable prior written notice to Landlord given no
later than one hundred and twenty (120) days following Tenant’s receipt of
Landlord’s Statement of Operating Costs for any calendar year and it must
complete any such inspection within 60 days of commencement. Landlord agrees to
reasonably cooperate with Tenant to enable Tenant to complete its inspection
within the time period specified in the preceding sentence. Tenant shall give
Landlord a complete copy of the results of its inspection. If it is determined
that Tenant is entitled to a refund, then such refund shall either be in cash or
applied as a credit to the next due installment of Rent, at the election of
Landlord. If it is determined Tenant has underpaid, then Tenant shall pay such
amount within thirty (30) days of Landlord’s invoice therefor. Tenant agrees to
use for such inspection a firm that is reasonably acceptable to Landlord and
that is not being paid on a contingency fee basis. If Tenant’s audit
demonstrates, to Landlord’s reasonable satisfaction, that Operating Costs were
overstated by more than five percent (5%), then Landlord shall reimburse Tenant
the reasonable cost of the audit (it being agreed that if Tenant’s audit does
not show such overstatement, Tenant shall reimburse Landlord for all reasonable
costs incurred by Landlord in connection with such audit).

 

9



--------------------------------------------------------------------------------

  4.2.4 Insurance. Tenant shall, at its expense, as Additional Rent, take out
and maintain throughout the term the following insurance protecting Landlord:

 

  4.2.4.1 Commercial general liability insurance naming Landlord, Tenant, and
Landlord’s managing agent and any mortgagee of which Tenant has been given
notice as insureds or additional insureds and indemnifying the parties so named
against all claims and demands for death or any injury to person or damage to
property which may be claimed to have occurred on the Premises (or the Property,
insofar as used by customers, employees, servants or invitees of the Tenant), in
amounts which shall, at the beginning of the term, be at least equal to the
limits set forth in Section 1.1, and, which, from time to time during the term,
shall be for such higher limits, if any, as are customarily carried in the area
in which the Premises are located on property similar to the Premises and used
for similar purposes; and workmen’s compensation insurance with statutory limits
covering all of Tenant’s employees working on the Premises.

 

  4.2.4.2 Special Risk property insurance with the usual extended coverage
endorsements covering all Tenant’s furniture, furnishings, fixtures and
equipment and any and all improvements or alterations installed by or on behalf
of Tenant, and business interruption insurance, with extra expense coverage.

 

  4.2.4.3 All such policies shall be obtained from responsible companies
qualified to do business and in good standing in Massachusetts, which companies
and the amount of insurance allocated thereto shall be subject to Landlord’s
approval. Tenant agrees to furnish Landlord with certificates evidencing all
such insurance prior to the beginning of the term hereof and evidencing renewal
thereof at least thirty (30) days prior to the expiration of any such policy.
Each such policy shall be non-cancelable with respect to the interest of
Landlord without at least ten (10) days’ prior written notice thereto. In the
event provision for any such insurance is to be by a blanket insurance policy,
the policy shall allocate a specific and sufficient amount of coverage to the
Premises.

 

  4.2.4.4 All insurance which is carried by either party with respect to the
Building, Premises or to furniture, furnishings, fixtures, or equipment therein
or alterations or improvements thereto, whether or not required, shall include
provisions which either designate the other party as one of the insured or deny
to the insurer acquisition by subrogation of rights of recovery against the
other party to the extent such rights have been waived by the insured party
prior to occurrence of loss or injury, insofar as, and to the extent that, such
provisions may be effective without making it impossible to obtain insurance
coverage from responsible companies qualified to do business in the state in
which the Premises are located (even though extra premium may result therefrom).
In the event that extra premium is payable by either party as a result of this
provision, the other party shall reimburse the party paying such premium the
amount of such extra premium. If at the request of one party, this
non-subrogation provision is waived, then the obligation of reimbursement shall
cease for such period of time as such waiver shall be effective, but nothing
contained in this subsection shall derogate from or otherwise affect releases
elsewhere herein contained of either party for claims. Each party shall be
entitled to have certificates of any policies containing such provisions. Each
party hereby waives all rights of recovery against the other for loss or injury
against which the waiving party is protected by insurance containing said
provisions, reserving, however, any rights with respect to any excess of loss or
injury over the amount recovered by such insurance. Tenant shall not acquire as
insured under any insurance carried on the Premises any right to participate in
the adjustment of loss or to receive insurance proceeds and agrees upon request
promptly to endorse and deliver to Landlord any checks or other instruments in
payment of loss in which Tenant is named as payee.

 

  4.2.5 Utilities. Tenant shall pay all charges made by public authority or
utility for the cost of gas and electricity furnished or consumed on the
Premises, all charges for any utilities supplied by Landlord pursuant to
Subsections 5.1.1 and 5.1.3 which are separately metered, and all charges for
telephone and other utilities or services not supplied by Landlord pursuant to
Subsections 5.1.1 and 5.1.3, whether designated as a charge, tax, assessment,
fee or otherwise, all such charges to be paid as the same from time to time
become due. Except as otherwise provided in Article 5, it is understood and
agreed that Tenant shall make its own arrangements for the installation or
provision of all such utilities and that Landlord shall be under no obligation
to furnish any utilities to the Premises and shall not be liable for any
interruption or failure in the supply of any such utilities to the Premises.

 

4.3 Late Payment of Rent. If any installment of rent is paid after the date the
same was due, and if on a prior occasion in the twelve (12) month period prior
to the date such installment was due an installment of rent was paid after the
same was due, then Tenant shall pay Landlord a late payment fee equal to five
(5%) percent of the overdue payment.

 

4.4 Security and Restoration Deposit. Upon the execution of this Lease, Tenant
shall deposit with Landlord the Security and Restoration Deposit. Said deposit
shall be held by Landlord as security for the faithful performance by Tenant of
all the terms of this Lease by said Tenant to be observed and performed. The
security deposit shall not be mortgaged, assigned, transferred or encumbered by
Tenant without the written consent of Landlord and any such act on the part of
Tenant shall be without force and effect and shall not be binding upon Landlord.

 

10



--------------------------------------------------------------------------------

If the Fixed Rent or Additional Rent or any other sum payable hereunder shall be
overdue and unpaid or should Landlord make payments on behalf of the Tenant, or
Tenant shall fail to perform any of the terms of this Lease, then Landlord may,
at its option and without prejudice to any other remedy which Landlord may have
on account thereof, appropriate and apply said entire deposit or so much thereof
as may be necessary to compensate Landlord toward the payment of Fixed Rent,
Additional Rent or other sums or loss or damage sustained by Landlord due to
such breach on the part of Tenant; and Tenant shall forthwith upon demand
restore said security to the original sum deposited. Within forty-five (45) days
following Tenant’s yield-up of the Premises in accordance with the terms hereof,
Landlord shall refund to Tenant said deposit, or so much thereof as may remain
after application toward any satisfaction of any obligation of Tenant.

In the event of bankruptcy or other creditor-debtor proceedings against Tenant,
all securities shall be deemed to be applied first to the payment of rent and
other charges due Landlord for all periods prior to the filing of such
proceedings.

ARTICLE 5

Landlord’s Covenants

 

5.1 Affirmative Covenants. Landlord covenants with Tenant:

 

  5.1.1 Heat and Air-Conditioning. To furnish to the Premises heat, ventilation
and air-conditioning (“HVAC”), reserving the right, at any time, to change
energy or heat sources, sufficient to maintain the Premises at comfortable
temperatures (subject to all federal, state, and local regulations relating to
the provision of heat), during such hours of the day and days of the year as
Tenant determines. The electricity and gas required for the HVAC for the
Premises shall be as provided for, below. Tenant shall have direct control over
the HVAC system serving the Premises.

 

  5.1.2 Electricity and Gas. To furnish to the Premises, separately metered and
at the direct expense of Tenant as hereinabove provided, reasonable electricity
for Tenant’s Permitted Uses. To furnish, separately metered and at the direct
expense of Tenant as hereinabove provided, gas for use in connection with the
HVAC system.

 

  5.1.3 Water. To furnish water for ordinary cleaning, lavatory and toilet
facilities.

 

  5.1.4 Fire Alarm. To maintain fire alarm and sprinkler systems within the
Building.

 

  5.1.5 Repairs. Except as otherwise expressly provided herein, to make such
repairs and replacements to the roof, exterior walls, floor slabs and other
structural components of the Building, and to the common areas, facilities and
plumbing, electrical, heating, ventilating and air-conditioning systems of the
Building as may be necessary to keep them in good repair and condition
(exclusive of equipment installed by Tenant and except for those repairs
required to be made by Tenant pursuant to Section 6.1.3 hereof and repairs or
replacements occasioned by any act or negligence of Tenant, its servants,
agents, customers, contractors, employees, invitees, or licensees).

 

5.2 Interruption. Landlord shall be under no responsibility or liability for
failure or interruption of any of the above-described services, repairs or
replacements caused by breakage and accidents beyond the control of Landlord,
strikes, repairs beyond the control of Landlord, inability to obtain supplies,
labor or materials, or for any other causes beyond the control of the Landlord,
and in no event for any indirect or consequential damages to Tenant; and failure
or omission on the part of the Landlord to furnish any of same for any of the
reasons set forth in this paragraph shall not be construed as an eviction of
Tenant, actual or constructive, nor entitle Tenant to an abatement of rent, nor
render the Landlord liable in damages, nor release Tenant from prompt
fulfillment of any of its covenants under this Lease. Notwithstanding the
foregoing, if Landlord fails to provide any service that it is required to
provide above so that Tenant’s ability to conduct business at the Premises is
materially adversely affected for a period of five (5) consecutive business days
after written notice thereof from Tenant to Landlord, then, provided that such
failure or Landlord’s inability to cure such condition is not (i) due to a cause
beyond Landlord’s reasonable control and/or (ii) generally affecting other
buildings in the vicinity of the Premises (such as a neighborhood power outage
or a water main break) or a fire or other casualty or taking (which shall be
governed by Article 7 below) or the fault or negligence of Tenant or any of its
agents, employees or contractors, then as Tenant’s sole remedy the Fixed Rent
and Additional Rent shall be equitably abated based upon the impact thereof on
Tenant’s ability to conduct business in the Premises until such service(s) is
restored to their level prior to the interruption.

 

5.3 Intentionally Deleted.

 

5.4 Access. Tenant shall have access to the Premises at all times, 24 hours per
day, 7 days per week

 

5.5 Landlord’s Insurance. Landlord shall take out and maintain throughout the
term (i) all-risk casualty insurance in an amount equal to 100% of the
replacement cost of the Building, but specifically excluding any other
improvements installed by Tenant during the term, and (ii) comprehensive general
liability insurance with respect to the Property in commercially reasonable
amounts. Landlord shall not be required to carry insurance of any kind on any
improvements in the Premises.

 

11



--------------------------------------------------------------------------------

5.6 Condition of Premises. As of the date of Commencement, Landlord represents
and warrants that (i) the Building is in compliance with the applicable local
building code but makes no representation or warranty as to whether the Building
is in compliance with the Americans With Disabilities Act; (ii) the heating,
ventilation and air conditioning system and other mechanical systems serving the
Building will be in serviceable working order as of the Commencement Date.
Additionally, Landlord agrees to meet with Tenant to tour the existing Tenant
spaces at yield up to coordinate repairs insofar as such may be required by the
leases.

 

5.7 Landlord’s Indemnification. Landlord shall indemnify, defend and save Tenant
harmless from and against all claims brought by, liability imposed by, or loss
or damage arising from the actions of (including the cost of any cleanup or
remediation) a governmental authority having jurisdiction over the Property
and/or the Park caused by a release or threat of release of Hazardous Materials
(as defined in Section 11.1 below) from or at the Property and/or the Park prior
to the Commencement Date or, if after the Commencement Date, to the extent
caused by Landlord’s use, handling, holding, transporting, storage or disposal
of Hazardous Materials including, without limitation, liability under any
federal, state or local laws, requirements and regulations; provided, however,
that this indemnity shall not apply to the extent such claim, liability, loss
and/or damage is attributable or pertains to the following: (i) in the event
(but only in the event) Tenant uses, stores, handles, holds, transports or
disposes at, on or under the Property the Hazardous Materials which are the
subject of such claim, liability, loss and/or damage, unless Tenant provides
evidence reasonably satisfactory to Landlord that the Hazardous Materials which
are the subject of such claim, liability, loss and/or damage are not caused by
or attributable in whole or in part to Tenant, (ii) in the event Tenant or its
agents, employees or contractors causes or contributes to the release or threat
of release of Hazardous Materials, or (iii) to any claim brought or liability
imposed under any law, regulation or ordinance, or common law, arising out of
any personal injury or damage suffered or alleged to have been suffered by
Tenant’s employees, agents, invitees or contractors. The provisions of this
Section 5.7 shall survive the expiration or earlier termination of this Lease.

ARTICLE 6

Tenant’s Additional Covenants

 

6.1 Affirmative Covenants. Tenant covenants at all times during the term and for
such further time (prior or subsequent thereto) as Tenant occupies the Premises
or any part thereof:

 

  6.1.1 Perform Obligations. To perform promptly all of the obligations of
Tenant set forth in this Lease; and to pay when due the Fixed Rent and
Additional Rent and all charges, rates and other sums which by the terms of this
Lease are to be paid by Tenant.

 

  6.1.2 Use. To use the Premises only for the Permitted Uses, and from time to
time to procure all licenses and permits necessary therefor, at Tenant’s sole
expense. Notwithstanding the foregoing, Landlord shall be responsible for
obtaining all licenses and permits necessary in connection with Landlord’s
performance of the Sidewalk Work. With respect to any licenses or permits
relating to or affecting the Property for which Tenant may apply, pursuant to
this subsection 6.1.2 or any other provision hereof, Tenant shall furnish
Landlord copies of applications therefor on or before their submission to the
governmental authority.

 

  6.1.3 Repair and Maintenance. To maintain the Premises in neat order and
condition and to perform all routine and ordinary repairs to the Premises and to
any plumbing, heating, electrical, ventilating and air-conditioning systems
located within the Premises and installed by Tenant such as are necessary to
keep them in good working order, appearance and condition, as the case may
require, reasonable use and wear thereof and damage by fire or by unavoidable
casualty only excepted; to keep all glass in windows and doors of the Premises
(except glass in the exterior walls of the Building) whole and in good condition
with glass of the same quality as that injured or broken; and to make as and
when needed as a result of misuse by, or neglect or improper conduct of Tenant
or Tenant’s servants, employees, agents, invitees or licensees or otherwise, all
repairs necessary, which repairs and replacements shall be in quality and class
equal to the original work. (Landlord, upon default of Tenant hereunder and upon
prior notice to Tenant, may elect, at the expense of Tenant, to perform all such
cleaning and maintenance and to make any such repairs or to repair any damage or
injury to the Building or the Premises caused by moving property of Tenant in or
out of the Building, or by installation or removal of furniture or other
property, or by misuse by, or neglect, or improper conduct of, Tenant or
Tenant’s servants, employees, agents, contractors, customers, patrons, invitees,
or licensees.)

 

  6.1.4 Compliance with Law. To make all repairs, alterations, additions or
replacements to the Premises required by any law or ordinance or any order or
regulation of any public authority; to keep the Premises equipped with all
safety appliances so required; and to comply with the orders and regulations of
all governmental authorities with respect to zoning, building, fire, health and
other codes, regulations, ordinances or laws applicable to the Premises, except
that Tenant may defer compliance so long as the validity of any such law,
ordinance, order or regulations shall be contested by Tenant in good faith and
by appropriate legal proceedings, if Tenant first gives Landlord appropriate
assurance or security against any loss, cost or expense on account thereof.

 

12



--------------------------------------------------------------------------------

  6.1.5 Indemnification. To save harmless, exonerate and indemnify Landlord, its
agents (including, without limitation, Landlord’s managing agent) and employees
(such agents and employees being referred to collectively as the “Landlord
Related Parties”) from and against any and all claims, liabilities or penalties
asserted by or on behalf of any person, firm, corporation or public authority on
account of injury, death, damage or loss to person or property in or upon the
Premises and the Property to the extent arising out of the use or occupancy of
the Premises by Tenant or by any person claiming by, through or under Tenant
(including, without limitation, all patrons, employees and customers of Tenant),
or arising out of any delivery to or service supplied to the Premises requested
by or on account of Tenant, or on account of or based upon anything whatsoever
done on the Premises, except to the extent the same was caused by the gross
negligence, fault or misconduct of Landlord or the Landlord Related Parties. In
respect of all of the foregoing, Tenant shall indemnify Landlord and the
Landlord Related Parties from and against all costs, expenses (including
reasonable attorneys’ fees), and liabilities incurred in or in connection with
any such claim, action or proceeding brought thereon; and, in case of any action
or proceeding brought against Landlord or the Landlord Related Parties by reason
of any such claim, Tenant, upon notice from Landlord and at Tenant’s expense,
shall resist or defend such action or proceeding and employ counsel therefor
reasonably satisfactory to Landlord. Landlord shall not settle any such claim
without first consulting with Tenant and obtaining the consent of Tenant, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

  6.1.6 Landlord’s Right to Enter. Upon reasonable prior notice from Landlord
(except in emergencies), to permit Landlord and its agents to enter into and
examine the Premises at reasonable times and to show the Premises (other than to
prospective tenants, except as otherwise set forth in this Section 6.1.6), and
to make repairs to the Premises, and, during the last six (6) months prior to
the expiration of this Lease, to show the Premises to prospective tenants and to
keep affixed in suitable places notices of availability of the Premises.
Landlord shall use reasonable efforts to perform such showings during normal
business hours.

 

  6.1.7 Personal Property at Tenant’s Risk. All of the furnishings, fixtures,
equipment, effects and property of every kind, nature and description of Tenant
and of all persons claiming by, through or under Tenant which, during the
continuance of this Lease or any occupancy of the Premises by Tenant or anyone
claiming under Tenant, may be on the Premises, shall be at the sole risk and
hazard of Tenant and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the leakage or bursting of water
pipes, steam pipes, or other pipes, by theft or from any other cause, no part of
said loss or damage is to be charged to or to be borne by Landlord, except that
Landlord shall in no event be indemnified or held harmless or exonerated from
any liability to Tenant or to any other person, for any injury, loss, damage or
liability to the extent prohibited by law.

 

  6.1.8 Payment of Landlord’s Cost of Enforcement. To pay on demand Landlord’s
expenses, including reasonable attorneys’ fees, incurred in enforcing any
obligation of Tenant under this Lease or in curing any default by Tenant under
this Lease as provided in Section 8.4.

 

  6.1.9 Yield Up. At the expiration of the term or earlier termination of this
Lease: to surrender all keys to the Premises; to remove all of its trade
fixtures and personal property in the Premises; to deliver to Landlord stamped
architectural plans showing the Premises at yield up (which may be the initial
plans if Tenant has made no installations after the Commencement Date); to
remove such installations made by it as Landlord may request (including computer
and telecommunications wiring and cabling, it being understood that if Tenant
leaves such wiring and cabling in a useable condition, Landlord, although having
the right to request removal thereof, is less likely to so request) and all
Tenant’s signs wherever located; to repair all damage caused by such removal and
to yield up the Premises (including all installations and improvements made by
Tenant except for trade fixtures and such of said installations or improvements
as Landlord shall request Tenant to remove), broom-clean and in the same good
order and repair in which Tenant is obliged to keep and maintain the Premises by
the provisions of this Lease, loss by fire or other casualty excepted.
Notwithstanding the foregoing, to the extent there are any alterations or other
modifications made by Tenant that are not typical of office space, light
manufacturing and/or research and development space, Landlord reserves the right
at the end of the term to require Tenant to remove such alterations or
modifications and restore the affected areas to an open office configuration.
Any property not so removed shall be deemed abandoned and, if Landlord so
elects, deemed to be Landlord’s property, and may be retained or removed and
disposed of by Landlord in such manner as Landlord shall determine and Tenant
shall pay Landlord the entire cost and expense incurred by it in effecting such
removal and disposition and in making any incidental repairs and replacements to
the Premises and for use and occupancy during the period after the expiration of
the term and prior to its performance of its obligations under this subsection
6.1.9. Tenant shall further indemnify Landlord against all loss, cost and damage
resulting from Tenant’s failure and delay in surrendering the Premises as above
provided.

If the Tenant remains in the Premises beyond the expiration or earlier
termination of this Lease, such holding over shall be without right and shall
not be deemed to create any tenancy, but the Tenant shall be a tenant at
sufferance only at a daily rate of rent equal to two (2) times the rent and
other charges in effect under this Lease as of the day prior to the date of
expiration of this Lease.

 

13



--------------------------------------------------------------------------------

  6.1.10 Rules and Regulations. To comply with the Rules and Regulations set
forth in Exhibit B, and with all reasonable Rules and Regulations of general
applicability to all tenants of the Building hereafter made by Landlord, of
which Tenant has been given notice; Landlord shall not be liable to Tenant for
the failure of other tenants of the Building to conform to such Rules and
Regulations.

 

  6.1.11 Estoppel Certificate. Upon not less than ten (10) business days’ prior
written request by Landlord, to execute, acknowledge and deliver to Landlord a
statement in writing, which may be in the form attached hereto as Exhibit C or
in another form reasonably similar thereto, or such other form as Landlord may
provide from time to time, certifying, to the extent true and accurate, all or
any of the following: (i) that this Lease is unmodified and in full force and
effect, (ii) whether the term has commenced and Fixed Rent and Additional Rent
have become payable hereunder and, if so, the dates to which they have been
paid, (iii) whether or not Landlord is in default in performance of any of the
terms of this Lease, (iv) whether Tenant has accepted possession of the
Premises, (v) whether Tenant has made any claim against Landlord under this
Lease and, if so, the nature thereof and the dollar amount, if any, of such
claim, (vi) whether there exist any offsets or defenses against enforcement of
any of the terms of this Lease upon the part of Tenant to be performed, and
(vii) such further information with respect to the Lease or the Premises as
Landlord may reasonably request. Any such statement delivered pursuant to this
subsection 6.1.11 may be relied upon by any prospective purchaser or mortgagee
of the Premises, or any prospective assignee of such mortgage. Tenant shall also
deliver to Landlord such financial information as may be reasonably required by
Landlord to be provided to any mortgagee or prospective purchaser of the
Premises, provided such mortgagee or prospective purchaser first executes a
non-disclosure agreement with Tenant reasonably acceptable to Tenant.

 

  6.1.12 Landlord’s Expenses Re Consents. To reimburse Landlord promptly on
demand for all reasonable legal expenses incurred by Landlord in connection with
all requests by Tenant for consent or approval hereunder.

 

6.2 Negative Covenants. Tenant covenants at all times during the term and such
further time (prior or subsequent thereto) as Tenant occupies the Premises or
any part thereof:

 

  6.2.1 Assignment and Subletting. A. Not to assign, transfer, mortgage or
pledge this Lease or to sublease (which term shall be deemed to include the
granting of concessions and licenses and the like) all or any part of the
Premises or suffer or permit this Lease or the leasehold estate hereby created
or any other rights arising under this Lease to be assigned, transferred or
encumbered, in whole or in part, whether voluntarily, involuntarily or by
operation of law, or permit the occupancy of the Premises by anyone other than
Tenant without the prior written consent of Landlord. In the event Tenant
desires to assign this Lease or sublet any portion or all of the Premises,
Tenant shall notify Landlord in writing of Tenant’s intent to so assign this
Lease or sublet the Premises and the proposed effective date of such subletting
or assignment, and shall request in such notification that Landlord consent
thereto. Landlord may terminate this Lease in the case of a proposed assignment,
or suspend this Lease pro tanto for the period and with respect to the space
involved in the case of a proposed subletting, by giving written notice of
termination or suspension to Tenant, with such termination or suspension to be
effective as of the effective date of such assignment or subletting. If Landlord
does not so terminate or suspend, Landlord’s consent shall not be unreasonably
withheld, conditioned or delayed to an assignment or to a subletting, provided
that the following conditions are met:

 

  (i) the assignee or subtenant shall use the Premises only for the Permitted
Uses;

 

  (ii) the proposed assignee or subtenant has a net worth and creditworthiness
reasonably acceptable to Landlord; and

 

  (iii) the proposed assignee or subtenant is not then a tenant in the Building
or the Park, or an entity with which Landlord is negotiating or has negotiated
within the preceding six months regarding the possibility of leasing space in
the Building or the Park.

Tenant shall furnish Landlord with any information reasonably requested by
Landlord to enable Landlord to determine whether the proposed assignment or
subletting complies with the foregoing requirements, including without
limitation, financial statements relating to the proposed assignee or subtenant.

B. Tenant shall, as Additional Rent, reimburse Landlord promptly for Landlord’s
reasonable legal expenses incurred in connection with any request by Tenant for
such consent. If Landlord consents thereto, no such subletting or assignment
shall in any way impair the continuing primary liability of Tenant hereunder,
and no consent to any subletting or assignment in a particular instance shall be
deemed to be a waiver of the obligation to obtain the Landlord’s written
approval in the case of any other subletting or assignment.

C. If for any assignment or sublease consented to by Landlord hereunder Tenant
receives rent or other consideration, either initially or over the term of the
assignment or sublease, in excess of the rent called for hereunder, or in case
of sublease of part, in excess of such rent fairly allocable to the part, after
appropriate adjustments to assure that all other payments called for hereunder
are

 

14



--------------------------------------------------------------------------------

appropriately taken into account and after deduction for reasonable marketing
expenses of Tenant in connection with the assignment or sublease, to pay to
Landlord as additional rent fifty (50%) percent of the excess of each such
payment of rent or other consideration received by Tenant promptly after its
receipt.

D. If at any time during the term of this Lease, there is a name change,
reformation or reorganization of the Tenant entity, Tenant shall so notify
Landlord and deliver evidence reasonably satisfactory to Landlord documenting
such name change, reformation or reorganization.

E. Notwithstanding the foregoing provisions of Subsection 6.2.1, Tenant may
assign this Lease or sublet the Premises or any portion thereof, without
Landlord’s consent, to any corporation which controls or is controlled by
Tenant, or to any corporation into which or with which Tenant is merged or
consolidated, or to any corporation which purchases all or substantially all of
the assets of Tenant’s business, or to any corporation resulting from another
form of corporate reorganization, provided that (a) the assignee or sublessee
agrees to assume and perform, in full, the obligations of Tenant under this
Lease by written instrument reasonably satisfactory to Landlord (which
instrument shall be delivered to Landlord fifteen (15) days prior to the
effective date of any such transaction), (b) Tenant remains fully and primarily
liable under this Lease, (c) the use of the Premises remains unchanged, and
(d) the successor to Tenant will have on the effective date of the assignment or
sublease a net worth at least equal to or greater than the net worth that Tenant
had immediately prior to the merger, consolidation, acquisition, transfer or
transaction permitted herein, and provided further that proof satisfactory to
Landlord of such net worth shall have been delivered to Landlord at least
fifteen (15) days prior to the effective date of any such transaction.

 

  6.2.2 Nuisance. Not to injure, deface or otherwise harm the Premises; nor
commit any nuisance; nor permit in the Premises any vending machine (except such
as is used for the sale of merchandise to employees of Tenant) or inflammable
fluids or chemicals (except such as are customarily used in connection with
standard office equipment); nor permit any cooking to such extent as requires
special exhaust venting; nor permit the emission of any objectionable noise or
odor; nor make, allow or suffer any waste; nor make any use of the Premises
which is improper, offensive or contrary to any law or ordinance or which will
invalidate any of Landlord’s insurance; nor conduct any auction, fire, “going
out of business” or bankruptcy sales.

 

  6.2.3 Intentionally Deleted.

 

  6.2.4 Floor Load; Heavy Equipment. Not to place a load upon any floor of the
Premises exceeding the floor load per square foot area which such floor was
designed to carry and which is allowed by law. Business machines and mechanical
equipment which cause vibration or noise shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient to absorb and prevent
vibration, noise and annoyance.

 

  6.2.5 Installation, Alterations or Additions. Not to make any installations,
alterations or additions in, to or on the Premises nor to permit the making of
any holes in the walls, partitions, ceilings or floors nor the installation or
modification of any locks or security devices without on each occasion obtaining
the prior written consent of Landlord, and then only pursuant to plans and
specifications approved by Landlord in advance in each instance. Notwithstanding
the foregoing, Tenant may, without the prior consent of Landlord, (a) paint and
carpet the Premises and (b) make such other nonstructural, interior
installations or alterations not exceeding $5,000.00 in cost in the aggregate
during any lease year, providing the same do not reduce the value of the
Property or impair the structural integrity of the Building or the systems,
mechanical or otherwise, serving the same, or involve penetrations of the
ceiling grid (or removal of the same), roof or exterior walls, and further
provided that Tenant shall furnish Landlord with as built plans upon completion
of such work. Tenant shall pay promptly when due the entire cost of any work to
the Premises undertaken by Tenant so that the Premises shall at all times be
free of liens for labor and materials, and at Landlord’s request Tenant shall
furnish to Landlord a bond or other security acceptable to Landlord assuring
that any work commenced by Tenant will be completed in accordance with the plans
and specifications theretofore approved by Landlord and assuring that the
Premises will remain free of any mechanics’ lien or other encumbrance arising
out of such work. In any event, Tenant shall within ten (10) days of notice from
Landlord bond against or discharge any mechanics’ liens or other encumbrances
that may arise out of such work. If Tenant shall fail to cause any such lien to
be discharged within such ten (10) day period, then in addition to any other
available right or remedy, Landlord may discharge the same, either by paying the
amount claimed to be due, or by bonding or otherwise. Any amount so paid, and
all costs and expenses so incurred by Landlord in connection therewith, shall
constitute Additional Rent hereunder. Tenant shall procure all necessary
licenses and permits at Tenant’s sole expense before undertaking such work. All
such work shall be done in a good and workmanlike manner employing materials of
good quality and so as to conform with all applicable zoning, building, fire,
health and other codes, regulations, ordinances and laws. Tenant shall save
Landlord harmless and indemnified from all injury, loss, claims or damage to any
person or property occasioned by or growing out of such work, and any liability,
loss, cost, damage and expense of every kind and nature incurred by reason of,
or arising out of any and all mechanic’s and other liens filed in connection
with any alterations or improvements.

 

15



--------------------------------------------------------------------------------

Not to grant a security interest in, or to lease, any personal property or
equipment being installed in the Premises, including, without limitation,
demountable partitions (the “Collateral”) without first obtaining an agreement
for the benefit of Landlord in the form attached hereto as Exhibit D, from the
secured party or lessor (“Secured Party”) that stipulates in the event either
the Lease is terminated or Tenant defaults in its obligations to Secured Party,
then (i) Secured Party will remove the Collateral within ten (10) business days
after notice from Landlord of the expiration or earlier termination of this
Lease, or within ten (10) business days after Secured Party notifies Landlord
that Secured Party has the right to remove the Collateral on account of Tenant’s
default in its obligations to Secured Party, (ii) Secured Party will restore the
area affected by such removal, and (iii) that a failure to so remove the
Collateral will subject such property to the provisions of subsection 6.1.9 of
the Lease.

 

  6.2.6 Abandonment. Not to abandon the Premises during the term.

 

  6.2.7 Signs. Not without Landlord’s prior written approval to paint or place
any signs or place any curtains, blinds, shades, awnings, aerials, or the like,
visible from outside the Premises. Notwithstanding the foregoing, Tenant shall
be permitted to place an identification sign on the Building at Tenant’s
expense, in conformance with Northwest Park’s sign policy and all applicable
laws, ordinances and regulations and subject to Landlord’s prior approval (which
shall not be unreasonably withheld or delayed). Such sign shall be maintained in
good repair by Tenant at Tenant’s expense.

 

  6.2.8 Parking and Storage. Not to permit any storage of materials outside of
the Premises; nor to permit the use of the parking areas for either temporary or
permanent storage of trucks; nor permit the use of the Premises for any use for
which heavy trucking would be customary.

ARTICLE 7

Casualty or Taking

 

7.1 Termination. In the event that (a) the Premises or the Building, or any
material part thereof, shall be taken by any public authority or for any public
use, or (b) the Premises shall be destroyed or damaged by fire or casualty, or
by the action of any public authority to the extent of more than 25% of the
rentable floor area of the Premises, then this Lease may be terminated at the
election of Landlord. Such election, which may be made notwithstanding the fact
that Landlord’s entire interest may have been divested, shall be made by the
giving of notice by Landlord to Tenant within sixty (60) days after the date of
the taking or casualty. In the event that the Premises, in whole or in part, are
destroyed or damaged by fire or casualty, or by the action of public authority,
and, in the reasonable opinion of an independent architect or engineer selected
by Landlord, cannot be repaired or restored within one hundred eighty (180) days
from the date of the fire or casualty, then this Lease may be terminated at the
election of Landlord or Tenant, which election shall be made by the giving of
notice to the other party within thirty (30) days after the date the opinion of
the architect or engineer is made available to the parties. Notwithstanding the
foregoing, in the event all or a material part of the Premises is taken by any
public authority for any public use, Tenant shall have the right to terminate
this Lease by giving notice to Landlord and the Lease shall terminate as of the
date of vesting of title in the condemning authority.

 

7.2 Restoration. If Landlord or Tenant does not elect to so terminate, this
Lease shall continue in force and a just proportion of the rent reserved,
according to the nature and extent of the damages sustained by the Premises,
shall be suspended or abated until the Premises, or what may remain thereof,
shall be put by Landlord in proper condition for use, which Landlord covenants
to do with reasonable diligence to the extent permitted by the net proceeds of
insurance recovered or damages awarded for such taking, destruction or damage
and subject to zoning and building laws or ordinances then in existence. “Net
proceeds of insurance recovered or damages awarded” refers to the gross amount
of such insurance or damages less the reasonable expenses of Landlord incurred
in connection with the collection of the same, including without limitation,
fees and expenses for legal and appraisal services. If Landlord shall not have
restored the Premises within one hundred eighty (180) days from the taking or
casualty, Tenant shall have the right to terminate this Lease by giving notice
of such termination to Landlord, effective at the expiration of thirty (30) days
from the giving of such notice; provided however, that such termination will be
rendered ineffective if, prior to the expiration of said 30-day period, Landlord
shall have completed such restoration.

 

7.3 Award. Irrespective of the form in which recovery may be had by law, all
rights to damages or compensation shall belong to Landlord in all cases, except
for Tenant’s insurance proceeds allocable to personal property and business loss
and, in the case of a taking by a public authority, awards made to Tenant for
its personal property, fixtures and moving expenses. Except for such awards,
Tenant hereby grants to Landlord all of Tenant’s rights to such damages and
covenants to deliver such further assignments thereof as Landlord may from time
to time request.

 

7.4 Disbursement of Insurance Proceeds. That parties agree that Tenant’s
property insurance on any improvements in the Premises installed by or on behalf
of Tenant shall be adjusted and disbursed in accordance with this subsection
7.4. If a fire or other casualty occurs and this Lease is not terminated as a
result thereof, the Tenant’s insurance shall be adjusted by Tenant and the
proceeds thereof shall be paid to Landlord to fund the Landlord’s restoration
work. If the Lease is terminated as a result of a fire or other casualty, then
Tenant’s insurance shall be adjusted and the proceeds thereof shall be paid to
Tenant, provided, however, that Tenant agrees to pay Landlord for Landlord’s
share of the insurance proceeds attributable to the improvements in the Premises
installed by or on behalf of Tenant by Landlord and not yet paid for by Tenant
(if any) at the time of such fire or casualty.

 

16



--------------------------------------------------------------------------------

ARTICLE 8

Defaults

 

8.1 Events of Default. (a) If Tenant shall default in the performance of any of
its obligations to pay the Fixed Rent, Additional Rent or any other sum due
Landlord hereunder and if such default shall continue for ten (10) days after
written notice from Landlord designating such default or if within thirty
(30) days after written notice from Landlord to Tenant specifying any other
default or defaults Tenant has not commenced diligently to correct the default
or defaults so specified or has not thereafter diligently pursued such
correction to completion, or (b) if any assignment shall be made by Tenant or
any guarantor of Tenant for the benefit of creditors, or (c) if Tenant’s
leasehold interest shall be taken on execution, or (d) if a lien or other
involuntary encumbrance is filed against Tenant’s leasehold interest or Tenant’s
other property, including said leasehold interest, and is not discharged within
ten (10) days thereafter, or (e) if a petition is filed by Tenant or any
guarantor of Tenant for liquidation, or for reorganization or an arrangement
under any provision of any bankruptcy law or code as then in force and effect,
or (f) if an involuntary petition under any of the provisions of any bankruptcy
law or code is filed against Tenant or any guarantor of Tenant and such
involuntary petition is not dismissed within thirty (30) days thereafter, or
(g) if Tenant is in default of the 63 Second Ave Lease and/or the 53 Second Ave
Lease beyond applicable notice and cure periods, then, and in any of such cases,
Landlord and the agents and servants of Landlord lawfully may, in addition to
and not in derogation of any remedies for any preceding breach of covenant,
immediately or at any time thereafter without demand or notice enter into and
upon the Premises or any part thereof in the name of the whole or mail a notice
of termination addressed to Tenant, and repossess the same as of landlord’s
former estate and expel Tenant and those claiming through or under Tenant and
remove its and their effects without being deemed guilty of any manner of
trespass and without prejudice to any remedies which might otherwise be used for
arrears of rent or prior breach of covenants, and upon such entry or mailing as
aforesaid this Lease shall terminate, Tenant hereby waiving all statutory rights
to the Premises (including without limitation rights of redemption, if any, to
the extent such rights may be lawfully waived) and Landlord, without notice to
Tenant, may store Tenant’s effects, and those of any person claiming through or
under Tenant, at the expense and risk of Tenant, and, if Landlord so elects, may
sell such effects at public auction or private sale and apply the net proceeds
to the payment of all sums due to Landlord from Tenant, if any, and pay over the
balance, if any, to Tenant. Landlord shall use reasonable efforts to provide
Tenant with thirty (30) days prior notice of any such auction or sale.

 

8.2 Remedies. In the event that this Lease is terminated under any of the
provisions contained in Section 8.1 or shall be otherwise terminated for breach
of any obligation of Tenant, Tenant covenants to pay forthwith to Landlord, as
compensation, the excess of the total rent reserved for the residue of the term
over the rental value of the Premises for said residue of the term. In
calculating the rent reserved there shall be included, in addition to the Fixed
Rent and Additional Rent, the value of all other considerations agreed to be
paid or performed by Tenant for said residue. Tenant further covenants as
additional and cumulative obligations after any such termination, to pay
punctually to Landlord all the sums and to perform all the obligations which
Tenant covenants in this Lease to pay and to perform in the same manner and to
the same extent and at the same time as if this Lease had not been terminated.
In calculating the amounts to be paid by Tenant pursuant to the next preceding
sentence Tenant shall be credited with any amount paid to Landlord as
compensation as in this Section 8.2 provided and also with the net proceeds of
any rent obtained by Landlord by reletting the Premises, after deducting all
Landlord’s expense in connection with such reletting, including, without
limitation, all repossession costs, brokerage commissions, fees for legal
services and expenses of preparing the Premises for such reletting, it being
agreed by Tenant that Landlord may (i) relet the Premises or any part or parts
thereof, for a term or terms which may at Landlord’s option be equal to or less
than or exceed the period which would otherwise have constituted the balance of
the term and may grant such concessions and free rent as Landlord in its sole
judgment considers advisable or necessary to relet the same and (ii) make such
alterations, repairs and decorations in the Premises as Landlord in its sole
judgment considers advisable or necessary to relet the same, and no action of
Landlord in accordance with the foregoing or failure to relet or to collect rent
under reletting shall operate or be construed to release or reduce Tenant’s
liability as aforesaid

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.

 

8.3 Remedies Cumulative. Any and all rights and remedies which Landlord may have
under this Lease, and at law and equity, shall be cumulative and shall not be
deemed inconsistent with each other, and any two or more of all such rights and
remedies may be exercised at the same time insofar as permitted by law.

 

8.4 Landlord’s Right to Cure Defaults. Landlord may, but shall not be obligated
to, cure, at any time, without notice, any default by Tenant under this Lease;
and whenever Landlord so elects, all costs and expenses incurred by Landlord,
including reasonable attorneys’ fees, in curing a default shall be paid, as
Additional Rent, by Tenant to Landlord on demand, together with lawful interest
thereon from the date of payment by Landlord to the date of payment by Tenant.

 

17



--------------------------------------------------------------------------------

8.5 Effect of Waivers of Default. Any consent or permission by Landlord to any
act or omission which otherwise would be a breach of any covenant or condition
herein, shall not in any way be held or construed (unless expressly so declared)
to operate so as to impair the continuing obligation of any covenant or
condition herein, or otherwise, except as to the specific instance, operate to
permit similar acts or omissions.

 

8.6 No Waiver, etc. The failure of Landlord to seek redress for violation of, or
to insist upon the strict performance of, any covenant or condition of this
Lease shall not be deemed a waiver of such violation nor prevent a subsequent
act, which would have originally constituted a violation, from having all the
force and effect of an original violation. The receipt by Landlord of rent with
knowledge of the breach of any covenant of this Lease shall not be deemed to
have been a waiver of such breach by Landlord. No consent or waiver, express or
implied, by Landlord to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.

 

8.7 No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Fixed Rent, Additional Rent or any other charge then due shall be deemed to
be other than on account of the earliest installment of such rent or charge due,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as rent or other charge be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in this Lease provided.

ARTICLE 9

Rights of Mortgage Holders

 

9.1 Rights of Mortgage Holders. The word “mortgage” as used herein includes
mortgages, deeds of trust or other similar instruments evidencing other
voluntary liens or encumbrances, and modifications, consolidations, extensions,
renewals, replacements and substitutes thereof. The word “holder” shall mean a
mortgagee, and any subsequent holder or holders of a mortgage. Until the holder
of a mortgage shall enter and take possession of the Property for the purpose of
foreclosure, such holder shall have only such rights of Landlord as are
necessary to preserve the integrity of this Lease as security. Upon entry and
taking possession of the Property for the purpose of foreclosure, such holder
shall have all the rights of Landlord. No such holder of a mortgage shall be
liable either as mortgagee or as assignee, to perform, or be liable in damages
for failure to perform, any of the obligations of Landlord unless and until such
holder shall enter and take possession of the Property for the purpose of
foreclosure. Upon entry for the purpose of foreclosure, such holder shall be
liable to perform all of the obligations of Landlord, subject to and with the
benefit of the provisions of Section 10.4, provided that a discontinuance of any
foreclosure proceeding shall be deemed a conveyance under said provisions to the
owner of the equity of the Property.

The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a holder of a mortgage (particularly, without limitation
thereby, the covenants and agreements contained in this Section 9.1) constitute
a continuing offer to any person, corporation or other entity, which by
accepting a mortgage subject to this Lease, assumes the obligations herein set
forth with respect to such holder; such holder is hereby constituted a party of
this Lease as an obligee hereunder to the same extent as though its name were
written hereon as such; and such holder shall be entitled to enforce such
provisions in its own name. Tenant agrees on request of Landlord to execute and
deliver from time to time any agreement which may be necessary to implement the
provisions of this Section 9.1.

 

9.2 Lease Superior or Subordinate to Mortgages. It is agreed that the rights and
interest of Tenant under this Lease shall be (i) subject or subordinate to any
present or future mortgage or mortgages and to any and all advances to be made
thereunder, and to the interest of the holder thereof in the Premises or any
property of which the Premises are a part if Landlord shall elect by notice to
Tenant to subject or subordinate the rights and interest of Tenant under this
Lease to such mortgage or (ii) prior to any present or future mortgage or
mortgages, if Landlord shall elect, by notice to Tenant, to give the rights and
interest of Tenant under this Lease priority to such mortgage; in the event of
either of such elections and upon notification by Landlord to that effect, the
rights and interest of Tenant under this Lease should be deemed to be
subordinate to, or have priority over, as the case may be, said mortgage or
mortgages, irrespective of the time of execution or time of recording of any
such mortgage or mortgages (provided that, in the case of subordination of this
Lease to any future mortgages, the holder thereof agrees not to disturb the
possession of Tenant so long as Tenant is not in default hereunder and Tenant
and the holder execute a commercially reasonable subordination, non-disturbance
and attornment agreement in the holder’s usual and customary form). Tenant
agrees it will, upon not less than ten (10) days’ prior written request by
Landlord, execute, acknowledge and deliver any and all commercially reasonable
instruments deemed by Landlord necessary or desirable to give effect to or
notice of such subordination or priority. Any Mortgage to which this Lease shall
be subordinated may contain such terms, provisions and conditions as the holder
deems usual or customary. Landlord shall use reasonable efforts to obtain a
so-called non-disturbance agreement for the benefit of Tenant from its current
lender in said lender’s usual and customary form.



ARTICLE 10

Miscellaneous Provisions

 

10.1 Notices from One Party to the Other. All notices required or permitted
hereunder shall be in writing and addressed, if to the Tenant, at the Original
Notice Address of Tenant or such other address as Tenant shall have last
designated by notice in writing to Landlord and, if to Landlord, at the Original
Notice Address of Landlord or such other address as Landlord shall have last
designated by notice in writing to Tenant. Any notice shall be deemed duly given
when mailed to such address postage prepaid, by registered or certified mail,
return receipt requested, or when delivered to such address by hand.

 

18



--------------------------------------------------------------------------------

10.2 Quiet Enjoyment. Landlord agrees that upon Tenant’s paying the rent and
performing and observing the agreements, conditions and other provisions on its
part to be performed and observed, Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises during the term hereof without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to the terms of this Lease.

 

10.3 Lease not to be Recorded. Tenant agrees that it will not record this Lease.
Both parties shall, upon the request of either, execute and deliver a notice or
short form of this Lease in such form, if any, as may be permitted by applicable
statute. Tenant hereby irrevocably appoints Landlord as Tenant’s
attorney-in-fact (which appointment shall survive termination of the term of
this Lease) with full power of substitution to execute, acknowledge and deliver
a notice of termination of lease in Tenant’s name if Tenant fails, within 10
days after request therefor, to either execute, acknowledge or deliver such
notice of termination or give Landlord written notice setting forth the reasons
why Tenant is refusing to deliver such notice of termination.

 

10.4 Limitation of Landlord’s Liability. The term “Landlord” as used in this
Lease, so far as covenants or obligations to be performed by Landlord are
concerned, shall be limited to mean and include only the owner or owners at the
time in question of the Property, and in the event of any transfer or transfers
of title to said property, the Landlord (and in case of any subsequent transfers
or conveyances, the then grantor) shall be concurrently freed and relieved from
and after the date of such transfer or conveyance, without any further
instrument or agreement of all liability as respects the performance of any
covenants or obligations on the part of the Landlord contained in this Lease
thereafter to be performed, it being intended hereby that the covenants and
obligations contained in this Lease on the part of Landlord, shall, subject as
aforesaid, be binding on the Landlord, its successors and assigns, only during
and in respect of their respective successive periods of ownership of said
leasehold interest or fee, as the case may be. Tenant, its successors and
assigns, shall not assert nor seek to enforce any claim for breach of this Lease
against any of Landlord’s assets other than Landlord’s interest in the Property
and in the rents, issues and profits thereof, and Tenant agrees to look solely
to such interest for the satisfaction of any liability or claim against Landlord
under this Lease, it being specifically agreed that in no event whatsoever shall
Landlord (which term shall include, without limitation, any general or limited
partner, trustees, beneficiaries, officers, directors, managers, members or
stockholders of Landlord) ever be personally liable for any such liability.

 

10.5 Acts of God. In any case where either party hereto is required to do any
act, delays caused by or resulting from Acts of God, war, civil commotion, fire,
flood or other casualty, labor difficulties, shortages of labor, materials or
equipment, government regulations, unusually severe weather, or other causes
beyond such party’s reasonable control shall not be counted in determining the
time during which work shall be completed, whether such time be designated by a
fixed date, a fixed time or a “reasonable time,” and such time shall be deemed
to be extended by the period of such delay.

 

10.6 Landlord’s Default. Landlord shall not be deemed to be in default in the
performance of any of its obligations hereunder unless it shall fail to perform
such obligations and such failure shall continue for a period of thirty
(30) days or such additional time as is reasonably required to correct any such
default after written notice has been given by Tenant to Landlord specifying the
nature of Landlord’s alleged default. Landlord shall not be liable in any event
for incidental or consequential damages to Tenant by reason of Landlord’s
default, whether or not notice is given. Tenant shall have no right to terminate
this Lease for any default by Landlord hereunder and no right, for any such
default, to offset or counterclaim against any rent due hereunder.

 

10.7 Brokerage. Tenant warrants and represents that it has dealt with no broker
in connection with the consummation of this Lease, other than The Stevens Group
(the “Broker”), and in the event of any brokerage claims, other than by the
Broker against Landlord predicated upon prior dealings with Tenant, Tenant
agrees to defend the same and indemnify and hold Landlord harmless against any
such claim. Landlord warrants and represents that it has dealt with no broker in
connection with the consummation of this Lease, other than the Broker and in the
event of any brokerage claims, other than by the Broker against Tenant
predicated upon prior dealings with Landlord, Landlord agrees to defend the same
and indemnify and hold Tenant harmless against any such claim. Tenant shall be
responsible for the entirety of any commission owed to the Broker pursuant to a
separate written agreement.

 

10.8

Applicable Law and Construction; Merger; Jury Trial. This Lease shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts and, if any provisions of this Lease shall to any extent be
invalid, the remainder of this Lease shall not be affected thereby. This Lease
and the Exhibits attached hereto and forming a part hereof constitute all the
covenants, promises, agreements, and understandings between Landlord and Tenant
concerning the Premises and the Building and there are no covenants, promises,
agreements or understandings, either oral or written, between them other than as
are set forth in this Lease. Neither Landlord nor Landlord’s agents shall be
bound to any representations with respect to the Premises, the Building or the
Property except as herein expressly set forth, and all representations, either
oral or written, shall be deemed to be merged into this Lease. The titles of the
several Articles and Sections contained herein are for convenience only and
shall not be considered in construing this Lease. Tenant shall and does hereby
waive trial by jury in any action, proceeding, or claim brought by or against
Landlord regarding any matter arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant or Tenant’s use or occupancy of
the Premises. Unless repugnant to

 

19



--------------------------------------------------------------------------------

  the context, the words “Landlord” and “Tenant” appearing in this Lease shall
be construed to mean those named above and their respective heirs, executors,
administrators, successors and assigns, and those claiming through or under them
respectively. If there be more than one person or entity named as tenant, the
obligations imposed by this Lease upon Tenant shall be joint and several.

 

10.9 Authority. Each of Landlord and Tenant represents that the person executing
this Lease is duly authorized to execute and deliver this lease on behalf of
said company, corporation, limited liability company or trust.

 

10.10 Counterparts. This Lease shall not be valid and binding until executed and
delivered by Landlord and may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument. Any facsimile or other electronic transmittal of original
signature versions of this Lease shall be considered to have the same legal
effect as execution and delivery of the original document and shall be treated
in all manner and respects as the original document. This Lease may be executed
in multiple counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. Any facsimile or other
electronic transmittal of original signature versions of this Lease shall be
considered to have the same legal effect as execution and delivery of the
original document and shall be treated in all manner and respects as the
original document.

 

10.11 USA Patriot Act. Tenant represents, warrants, and covenants that neither
Tenant nor any of its partners, officers, directors, members or shareholders,
assignees, or subtenants (as applicable) (i) is listed on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to Executive
Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all
applicable provisions of Title III of the USA Patriot Act (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State, (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ. L.
No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The
Cuban Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-120 and 107-108, all as may be amended from
time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and
such other rules, regulations, legislation or orders are collectively called the
“Orders”); (vi) is engaged in activities prohibited in the Orders; or (vii) has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes or in connection with the Bank Secrecy Act (31
U.S.C. §§ 5311 et. seq.).

ARTICLE 11

Hazardous Materials

 

11.1 No Releases of Hazardous Materials. Tenant covenants and agrees not to use,
release, dispose, manufacture, store, or transport any Hazardous Materials
(hereinafter defined) at, on, under or from the Premises and the Property except
in compliance with any and all laws, regulations, ordinances or orders
promulgated, and as may be amended, by any governmental authority having
jurisdiction over the Hazardous Materials or the Property (collectively, “Legal
Requirements”), and except for those Hazardous Materials used in the ordinary
course of Tenant’s business, but only in compliance with all applicable Legal
Requirements and any reasonable requirements of Landlord (such as requirements
for fencing or other locked enclosures). Tenant shall comply with all
governmental reporting requirements with respect to Hazardous Materials and all
chemicals and flammable substances (in whatever form) used by Tenant in its
business operations, and shall deliver to Landlord copies of all such reports.
In the event that a release or threat of release of Hazardous Materials occurs
at, from or upon the Premises or Property during the term of this Lease, Tenant
shall at its expense perform all actions required under any and all applicable
Legal Requirements to assess, contain, remove or respond to such release or
threat of release; provided, however, that Tenant’s work or actions hereunder
shall be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld. Notwithstanding the foregoing sentence, in the event of
an environmental emergency whereby a governmental authority having jurisdiction
has directed or Legal Requirements specify Tenant to take immediate action to
report and/or to contain, remove or respond to a release or threat of release,
and provided Tenant has used reasonable efforts to contact Landlord for approval
as aforesaid and Landlord has failed to timely respond to Tenant, Tenant shall
be permitted to take such immediate action and shall use best efforts to inform
Landlord of the actions so taken, it being understood and agreed that any
further actions beyond the emergency action shall still require Landlord’s
approval as aforesaid. The term “Hazardous Materials” shall mean any and all
materials defined or classified as “hazardous materials” “hazardous waste,”
“hazardous substance,” “toxic substance,” “hazardous pollutant,” “toxic
pollutant” or “oil” under 42 U.S.C. §9601 et. seq. (CERCLA), 42 U.S.C. §6901 et.
seq. (RCRA), M.G.L. c. 21C or M.G.L. c. 21E and any regulations promulgated
pursuant to those statutes, all as amended.

 

11.2

Notices of Release of Hazardous Materials. Tenant shall promptly notify Landlord
in writing of all spills, releases or threat of release of Hazardous Materials
caused by or involving Tenant or its business

 

20



--------------------------------------------------------------------------------

  operations, and all notices, orders, fines or communications of any kind
received by Tenant from any governmental authority or third party concerning the
presence or suspected presence of Hazardous Materials on the Premises or the
Property, the migration or suspected migration of Hazardous Materials from the
Premises or the Property to other property, or the migration or suspected
migration of Hazardous Materials from other property to the Premises or the
Property.

 

11.3 Landlord’s Right to Inspect. Landlord, its officers, employees, contractors
and agents shall have the right, but not the duty, to inspect areas of the
Premises, Building and Property to determine whether Tenant is complying with
CERCLA, RCRA, Chapter 21C, Chapter 21E, and other state and federal
environmental laws, or regulations promulgated pursuant to any of the foregoing,
as amended. Landlord shall use reasonable efforts to minimize interference with
Tenant’s business, but shall not be liable for any interference caused thereby,
provided Landlord shall have used such reasonable efforts. Landlord shall use
reasonable efforts to perform such inspections pursuant to this Section 11.3
during normal business hours.

 

11.4 Landlord’s Right to Audit. Tenant shall permit Landlord, its employees and
its agents (including its environmental consultant), access to all areas of the
Premises for the purposes of conducting an environmental assessment or
inspection during regular business hours, or during other hours either by
agreement of the parties or in the event of an environmental emergency. In the
event Landlord shall exercise its rights under this Section 11.4, (i) Landlord
shall use reasonable efforts to minimize interference with Tenant’s business,
but shall not be liable for any interference caused thereby, provided Landlord
shall have used such reasonable efforts; and (ii) except in the case of an
environmental emergency, Landlord shall exercise said assessment or inspection
right no more than one time during any 12 month period of the term, provided,
however, that said limitation of one audit every 12 months (a) shall not apply
and be counted towards any assessments or inspections required by any lender of
Landlord; and (b) shall be deemed void and of no force and effect in the event
Landlord has a reasonable belief that a release or threat of release of
Hazardous Materials or a violation of a Legal Requirement existed or exists at,
on, under or from the Premises or the Property.

 

11.5 Tenant Audit. Landlord shall have the right, from time to time, during the
term of this Lease (provided that Landlord has a reasonable belief that
Hazardous Materials are present on the Property and are in violation of any
Legal Requirements and has delivered to Tenant evidence to support such belief)
and upon the expiration of the term of this Lease, to require that Tenant hire,
and in such event, Tenant shall at its own expense hire, an environmental
consultant satisfactory to Landlord to undertake an environmental assessment,
inspection and/or sampling at the Property to determine whether Hazardous
Materials have been released during the term of the Lease.

 

11.6 Remediation. Should the assessment, inspection or sampling performed
pursuant to Sections 11.4 or 11.5 above, or any other assessment, inspection or
sampling, reveal that there has been a release or threat of release of Hazardous
Materials by Tenant or its employees, agents or contractors, then Tenant shall,
at its expense, undertake all response actions required by Landlord or any Legal
Requirement, and Tenant shall promptly thereafter restore any areas damaged or
affected by such response actions.

 

11.7 Tenant’s Reporting Requirements; Management and Safety Plan. No later than
thirty (30) days prior to the Commencement Date, Tenant shall submit to Landlord
a list that specifies the materials that Tenant will use or store on the
Premises in the ordinary course of its business. Tenant shall provide Landlord
with an updated list every twelve (12) months. Any additions to said list will
be subject to the approval of Landlord, which shall not be unreasonably withheld
or delayed, provided, however, that Landlord’s approval shall not be required if
said materials are being used solely and exclusively by Tenant and in connection
with the research and development and manufacturing of medical devices. In all
other cases, Landlord’s approval shall be required. No later than thirty
(30) days prior to the Commencement Date, Tenant shall at its expense prepare
and deliver to Landlord and Landlord’s environmental consultant for their review
and approval a so-called “Chemical Management and Facility Safety Plan” (the
“Plan”). Tenant shall amend the Plan if requested by Landlord. Tenant shall
operate its business at the Premises in accordance with the procedures and
practices set forth in said Plan, and shall promptly remedy from time to time
any practices, procedures or conditions, at Tenant’s expense, that violate, or
which in the reasonable judgment of Landlord or its consultant, would with the
passage of time violate, the provisions of this Article 11.

 

11.8 Indemnification. Tenant agrees to indemnify and save Landlord harmless from
all claims, liability, loss or damage to the extent arising on account of the
use, release, threat of release, holding, handling, transport, storage, or
disposal of Hazardous Materials by Tenant, its employees, agents or contractors
at, on, upon or from the Premises or Property from and after the Date of this
Lease, including, without limitation, liability under any federal, state, or
local laws, requirements and regulations, or damage to any of the systems of the
Building or the Property. The provisions of this Section 11.8 shall survive the
expiration or earlier termination of this Lease.

 

11.9 Notice to Tenant. Landlord shall use reasonable efforts to notify Tenant of
any release of Hazardous Materials by any other tenants of the Park on any
properties owned by Landlord which abut the Property provided Landlord first has
knowledge of the same.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

WITNESS the execution hereof under seal on the day and year first above written:

 

Landlord:

/s/ Richard Robinson

As Trustee, but not individually

/s/ R. Winder Nordblom

As Trustee, and not individually

/s/ Peter Nordblom

As Trustee, and not individually Tenant: LEMAITRE VASCULAR, INC.

/s/ Joseph P. Pellegrino, Jr.

By:   Joseph P. Pellegrino, Jr. Its:   Chief Financial Officer

 

22



--------------------------------------------------------------------------------

EXHIBIT A

LeMaitre 41 Second Ave December 2013

 

LOGO [g648859ex10_1pg23.jpg]

 

23



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

 

1. The sidewalks, entrances, passages, corridors, vestibules, halls, elevators,
or stairways in or about the Building shall not be obstructed by Tenant.

 

2. Tenant shall not place objects against glass partitions, doors or windows
which would be unsightly from the Building corridor or from the exterior of the
Building.

 

3. If Tenant’s use of the Premises causes any increase above normal insurance
premiums on the Building, Tenant shall be responsible for any pay to Landlord
the amount of any increase in the insurance premiums.

 

4. No vehicles, or animals of any kind shall be brought into or kept in or about
the Premises. No space in the Building shall be used for the sale of merchandise
of any kind at auction or for storage thereof preliminary to such sale.

 

5. Tenant shall cooperate with Landlord in minimizing loss and risk thereof from
fire and associated perils.

 

6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were designed and constructed and
no sweepings, rubbish, rags, acid or like substance shall be deposited therein.
All damages resulting from any misuse of the fixtures shall be borne by the
Tenant.

 

7. Landlord reserves the right to establish, modify, and enforce reasonable
parking rules and regulations, provided such rules and obligations do not
diminish Tenant’s rights under the Lease.

 

8. Landlord reserves the right at any time to rescind, alter or waive any rule
or regulation at any time prescribed for the Building and to impose additional
reasonable rules and regulations when in its judgment deems it necessary,
desirable or proper for its best interest and for the best interest of the
tenants and no alteration or waiver of any rule or regulation in favor of one
tenant shall operate as an alteration or waiver in favor of any other tenant,
provided such rules and regulations do not diminish Tenant’s rights under the
Lease. Landlord shall not be responsible to any tenant for the nonobservance or
violation by any other tenant however resulting of any rules or regulations at
any time prescribed for the Building.

 

9. Tenant acknowledges that the Building has been designated a non-smoking
building. At no time shall Tenant permit its agents, employees, contractors,
guests or invitees to smoke in the Building or, except in specified locations,
directly outside the Building.

 

11. The normal business hours for the Building are 7:00 A.M. to 6:00 P.M. on
Mondays through Fridays, excluding holidays on which other building in the Park
are closed.

 

24



--------------------------------------------------------------------------------

EXHIBIT C

TENANT ESTOPPEL CERTIFICATE

TO:                                          (“Mortgagee” or “Purchaser”)

THIS IS TO CERTIFY THAT:

 

1. The undersigned is the tenant (the “Tenant”) under that certain lease (the
“Lease”) dated             , 20    , by and between                      as
landlord (the “Landlord”), and the undersigned, as Tenant, covering those
certain premises commonly known and designated as
                                 (the “Premises”) in the building located at
                                ,                                 ,
Massachusetts.

 

2. The Lease is attached hereto as Exhibit A and (i) constitutes the entire
agreement between the undersigned and the Landlord with respect to the Premises,
(ii) is the only Lease between the undersigned and the Landlord affecting the
Premises and (iii) has not been modified, changed, altered or amended in any
respect, except (if none, so state):

 

  

 

  

 

  

 

3. The undersigned has accepted and now occupies the Premises as of the date
hereof, and all improvements, if any, required by the terms of the Lease to be
made by the Landlord have been completed and all construction allowances to be
paid by Landlord have been paid. In addition, the undersigned has made no
agreement with Landlord or any agent, representative or employee of Landlord
concerning free rent, partial rent, rebate of rental payments or any other type
of rental or other economic inducement or concession except (if none, so state):

 

  

 

  

 

  

 

4.     

 

  (1) The term of the Lease began (or is scheduled to begin) on             ,
20     and will expire on             , 20    ;

 

  (2) The fixed rent for the Premises has been paid to and including
            , 20    ;

 

  (3) The fixed rent being paid pursuant to the Lease is at the annual rate of
$        ; and

 

  (4) The escalations payable by Tenant under the Lease are currently $        ,
based on a pro rata share of     %, and have been reconciled through
            , 20    .

 

5. (i) No party to the Lease is in default, (ii) the Lease is in full force and
effect, (iii) the rental payable under the Lease is accruing to the extent
therein provided thereunder, (iv) as of the date hereof the undersigned has no
charge, lien or claim of off-set (and no claim for any credit or deduction)
under the Lease or otherwise, against rents or other charges due or to become
due thereunder or on account of any prepayment of rent more than one (1) month
in advance of its due date, and (v) Tenant has no claim against Landlord for any
security, rental, cleaning or other deposits, except (if none, so state):

 

  

 

  

 

  

 

6. Since the date of the Lease there are no actions, whether voluntary or
otherwise, pending against the undersigned under the bankruptcy, reorganization,
arrangement, moratorium or similar laws of the United States, any state thereof
of any other jurisdiction.

 

7. Tenant has not sublet, assigned or hypothecated or otherwise transferred all
or any portion of Tenant’s leasehold interest.

 

8. Neither Tenant nor Landlord has commenced any action or given or received any
notice for the purpose of terminating the Lease, nor does Tenant have any right
to terminate the Lease, except (if none, so state):

 

9. Tenant has no option or preferential right to purchase all or any part of the
Premises (or the real property of which the Premises are a part) nor any right
or interest with respect to the Premises or the real property of which the
Premises are a part. Tenant has no right to renew or extend the term of the
Lease or expand the Premises except (if none, so state):

 

10. The undersigned acknowledges that the parties named herein are relying upon
this estoppel certificate and the accuracy of the information contained herein
in making a loan secured by the Landlord’s interest in the Premises, or in
connection with the acquisition of the Property of which the Premises is a part.

 

25



--------------------------------------------------------------------------------

EXECUTED UNDER SEAL AS OF             , 20    .

 

TENANT:

 

By:  

 

Name:   Title:   Duly Authorized

 

26



--------------------------------------------------------------------------------

EXHIBIT D

LANDLORD’S CONSENT AND WAIVER

WHEREAS,                                          (the “Tenant”) has or is about
to enter into certain financing agreements with                     
                                 (the “Bank”) pursuant to which the Bank has
been or may be granted a security interest in certain property of the Tenant;
and

WHEREAS, Tenant is the tenant, pursuant to a lease agreement by and between
Tenant and the undersigned (the “Landlord”) dated as of                     
(the “Lease”), of certain demised premises contained in the building located at
the following address:

 

 

    

 

    

 

  

and more particularly described in the Lease (the “Premises”);

NOW, THEREFORE, for valuable consideration, the Landlord agrees, for as long as
Tenant remains indebted to the Bank, as follows:

(a) Landlord acknowledges and agrees that the personal property of Tenant (which
for purposes hereof shall not include computer wiring, telephone wiring and
systems, and demountable partitions) in which the Bank has been granted a
security interest (the “Bank Collateral”) may from time to time be located on
the Premises;

(b) Landlord subordinates, waives, releases and relinquishes unto the Bank, its
successors or assigns, all right, title and interest, if any, which the Landlord
may otherwise claim in and to the Bank Collateral, except as provided in
subparagraph (d) hereinbelow;

(c) Upon providing the Landlord with at least five (5) business days’ prior
written notice that Tenant is in default of its obligations to the Bank, the
Bank shall then have the right to enter the Premises during business hours for
the purpose of removing said Bank Collateral, provided (i) the Bank completes
the removal of said Bank Collateral within ten (10) business days following said
first written notice of default, and (ii) the Bank restores any part of the
Premises which may be damaged by such removal to its condition prior to such
removal in an expeditious manner not to exceed ten (10) business days following
said first written notice of default;

(d) Upon receipt of written notice from Landlord of the expiration or earlier
termination of the Lease, the Bank shall have ten (10) business days to enter
the Premises during business hours, remove said Bank Collateral, and restore any
part of the Premises which may be damaged by such removal to its condition prior
to such removal. If the Bank fails to so remove the Bank Collateral, the Bank
agrees that the Bank Collateral shall thereupon be deemed subject to the yield
up provisions of the Lease, so the Landlord may treat the Bank Collateral as
abandoned, deem it Landlord’s property, if Landlord so elects, and retain or
remove and dispose of it, all as provided in the Lease;

(e) All notices and other communications under this Landlord’s Consent and
Waiver shall be in writing, and shall be delivered by hand, by a nationally
recognized commercial next day delivery service, or by certified or registered
mail, return receipt requested, and sent to the following addresses:

 

if to the Bank:  

 

    

 

    

 

     Attention:  

 

   with a copy to:  

 

    

 

    

 

  

 

if to the Landlord:   c/o Nordblom Management Company, Inc.   71 Third Avenue  
Burlington, MA 01803

 

27



--------------------------------------------------------------------------------

Such notices shall be effective (a) in the case of hand deliveries, when
received, (b) in the case of a next day delivery service, on the next business
day after being placed in the possession of such delivery service with next day
delivery charges prepaid, and (c) in the case of mail, five (5) days after
deposit in the postal system, certified or registered mail, return receipt
requested and postage prepaid. Either party may change its address and telecopy
number by written notice to the other as provided above; and

(f) The Bank shall indemnify and hold harmless the Landlord for any and all
damage caused as a result of the exercise of the Bank’s rights hereunder.

This Landlord’s Consent and Waiver may not be changed or terminated orally and
inures to the benefit of and is binding upon the Landlord and its successors and
assigns, and inures to the benefit of and is binding upon the Bank and its
successors and assigns.

IN WITNESS WHEREOF, Landlord and Bank have each executed this Landlord’s Consent
and Waiver or caused it to be executed by an officer thereunto duly authorized,
and the appropriate seal to be hereunto affixed, this      day of             ,
200  .

 

LANDLORD:

 

By:  

 

(Name)   (Title)   BANK:

 

By:  

 

(Name)   (Title)  

COMMONWEALTH OF MASSACHUSETTS

                     County, ss.

On this      day of             , 200    , before me, the undersigned Notary
Public, personally appeared the above-named
                                        , proved to me by satisfactory evidence
of identification, being (check whichever applies): ¨ driver’s license or other
state or federal governmental document bearing a photographic image, ¨ oath or
affirmation of a credible witness known to me who knows the above signatories,
or ¨ my own personal knowledge of the identity of the signatory, to be the
person whose name is signed above, and acknowledged the foregoing to be signed
by her/him voluntarily for its stated purpose.

 

 

Print Name:  

 

My commission expires:  

 

STATE OF             

             County, ss.

On this      day of             , 200    , before me, the undersigned Notary
Public, personally appeared the above-named
                                        , proved to me by satisfactory evidence
of identification, being (check whichever applies): ¨ driver’s license or other
state or federal governmental document bearing a photographic image, ¨ oath or
affirmation of a credible witness known to me who knows the above signatories,
or ¨ my own personal knowledge of the identity of the signatory, to be the
person whose name is signed above, that he/she signed it as                     
for                     , and acknowledged the foregoing to be signed by her/him
voluntarily for its stated purpose.

 

 

Print Name:  

 

My commission expires:  

 

 

28